Citation Nr: 1048230	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 2002 to 
January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010, the Board remanded this matter to the RO for 
additional development.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for GERD, the 
Board has characterized this issue in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service- 
connected disability).  Although the RO has granted a higher 
initial rating for GERD during the pendency of this appeal, 
inasmuch as higher ratings are available, and in this matter, the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the claim for an initial higher rating remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the January 22, 2008 effective date of the grant of 
service connection, the Veteran's service-connected GERD has been 
manifested by pyrosis (heartburn) and indigestion.  There is no 
evidence of persistently recurrent epigastric distress with 
dysphagia and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.114, 
DC 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, a December 2007 pre-rating letter provided notice 
of what was needed to substantiate the claim for service 
connection.  The October 2008 SOC set forth the criteria for 
higher ratings for each disability on appeal (which suffices for 
Dingess/Hartman).  In addition, an April 2010 post-rating letter, 
which was consistent with Dingess/Hartman, provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  This letter also informed the Veteran that he should 
provide the RO with any additional evidence or information that 
he may have concerning the level of his disabilities.  Following 
the issuance of the notice letters described above, the Veteran 
and his representative were afforded further opportunities to 
present pertinent information and/or evidence to the matter on 
appeal before the RO readjudicated this matter (as reflected in a 
September 2010 SSOC).  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice. See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and the reports of VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran.

The Board notes that in an April 2010 letter, the Veteran was 
requested to submit and/or identify all outstanding medical 
records, to include VA treatment records and records from a 
physician who evaluated his GERD as was referenced by the Veteran 
in a December 2008 letter.  However, no response was received 
from the Veteran.  In regard to the above, the Board notes that 
"[t]he duty to assist is not always a one way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The Board finds that 
given the Veteran's failure to provide the requested information 
and authorization, no further assistance in this regard is 
required.  The Board also finds that VA substantially complied 
with its remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999) (remand not required under Stegall where Board's remand 
instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his service-connected GERD is more 
severe than the current 10 percent disability rating reflects.

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

In an April 2008 rating decision, the RO granted service 
connection and assigned an initial noncompensable (0 percent 
rating) for GERD, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2009), effective from January 22, 2008.  Thereafter, in a 
March 2009 decision, the RO granted an initial 10 percent, 
effective from January 22, 2008.  As there is no Diagnostic Code 
for GERD, the RO has rated this disability analogous to hiatal 
hernia under Diagnostic Code 7346.  The Board notes that when an 
unlisted condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Under DC 7346 for hiatal hernia, a 10 percent rating is warranted 
when the disease exhibits two or more of the symptoms for the 30 
percent evaluation of less severity. A 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

The pertinent evidence consists of a November 2007 service 
treatment record showing that the Veteran complained of 
heartburn/indigestion for awhile.  Review of systems revealed 
that the Veteran had no recent weight loss or gain and normal 
appetite.  Physical findings revealed that the Veteran was well-
appearing, well developed, well nourished, well hydrated and in 
no acute distress.  He was assessed with esophageal reflux, told 
to avoid aggravating foods, and was prescribed Ranitidine 
(Zantac).  

A February 2008 VA general medical examination report reflects 
that the Veteran stated he occasionally has regurgitation, 
especially when lying down.  He took Zantac once daily.  
Otherwise, his symptoms were moderately controlled.  Physical 
examination revealed that the abdomen was soft and nontender.  A 
very small, approximately 0.5 centimeter umbilical hernia was 
palpated, which was asymptomatic.  The diagnosis was acid reflux.  

In the Veteran's June 2008 notice of disagreement, he asserted 
that he had pyrosis (heartburn) and pain.  

In a December 2008 letter, the Veteran stated that he had 
developed symptoms of regurgitation, burning of the throat and 
esophagus, pain/pressure under his sternum and difficulty 
swallowing and that he dealt with these problems on a frequent 
basis.  He stated that he has at least four to six episodes of 
distress weekly.  He had been taking Zantac with little relief.  
He furthered that he saw a doctor a few weeks ago regarding his 
GERD and was prescribed Prevacid for his symptoms.  He also 
stated that he frequently lost sleep because he has to sit up in 
bed until the indigestion goes away.  He stated that he has to 
cope with these symptoms on a recurrent basis.  

In a January 2009 addendum, the prior February 2008 VA examiner 
stated that she reviewed the claims file and she found no 
evidence of complaints of severe heartburn or considerable 
impairment of health due to the Veteran's heartburn.  However, 
there are several treatment records listing esophageal reflux as 
one of his problems and also a treatment regimen of Ranitidine.  
She noted that she reviewed her notes and the Veteran did not 
convey to her that his GERD had any significant impairment on his 
health or activities of daily living when they met previously.  
His symptoms and the way he conveyed them to her were mild to 
moderate.

In a June 2010 VA digestive conditions examination report, the 
Veteran stated that his symptoms began in 2007 with complaints of 
heartburn and frequent taste of acid in his mouth and also 
indigestion.  He was started on Ranitidine which he claimed has 
some beneficial effects, but claims he was still symptomatic.  
The VA examiner noted that the diagnosis of GERD and hiatal 
hernia were made purely on symptoms since the condition was never 
documented by an upper GI or upper endoscopy.  The Veteran stated 
that he started seeing a primary care physician at the VA who 
stared him on Omeprazole once a day with some relief of symptoms, 
but not all.  He also stated that he sometimes loses sleep 
because of the acid reflux; however, in spite of his complaints, 
he has not been referred to a gastroenterologist, neither has his 
dose of Omeprazole been increased.  There is no history of 
dysphagia or anemia.  The Veteran stated he started working as an 
accountant in August.  His condition does not affect his 
occupation and most likely has only a mild effect on his 
activities of daily living since medications control most of his 
symptoms.  Physical examination of the abdomen was soft and 
nontender on palpation of the epigastrium.  No masses palpated.  
Normal bowel sounds.  Laboratory testing with CBC revealed no 
evidence of anemia and the rest of the CBC was within normal 
limits.  The diagnosis was gastroesophageal reflux based on 
history and symptomatology.  It is not documented by an upper GI 
or upper endoscopy.  On medication with some beneficial effects.  

The Board finds that the evidence does not support entitlement to 
a rating in excess of 10 percent for GERD at any point since the 
January 22, 2008 effective date of the grant of service 
connection.  While the Veteran stated in a December 2008 letter, 
that he had developed symptoms of regurgitation, burning of the 
throat and esophagus, pain/pressure under his sternum and 
difficulty swallowing, he has yet to describe such symptoms 
during a VA examination or provide medical evidence of such 
symptoms.  It appears that the Veteran has taken the rating 
criteria and repeated the necessary symptoms in a letter to 
obtain a higher 30 percent rating.  In this regard, a February 
2008 VA general medical examination report reflects that the 
Veteran stated he occasionally has regurgitation.  In a January 
2009 addendum, the prior February 2008 VA examiner stated that 
she reviewed the claims file and she found no evidence of 
complaints of severe heartburn or considerable impairment of 
health due to the Veteran's heartburn.  The Veteran's symptoms 
and the way he conveyed them to her were mild to moderate. Then, 
in a June 2010 VA digestive examination, the Veteran had 
complaints of heartburn and frequent taste of acid in his mouth 
and indigestion.  The VA examiner noted that there was no history 
of dysphagia or anemia.  The Veteran has not reported to any VA 
examiner and there is no medical documentation that the Veteran 
had substernal arm or shoulder pain, and there is no medical 
finding that the Veteran's GERD symptoms are productive of 
considerable impairment of health.  In this case, the Veteran has 
not shown the symptoms required for a 30 percent rating at any 
time, and an increased initial evaluation is not warranted.  38 
C.F.R. § 4.114, Code 7346.

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's service-connected GERD been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  In this regard, there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant referral of 
the case to appropriate VA officials for consideration of an 
extra schedular rating for these issues.  See Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Here, the record does not reflect that 
the Veteran was hospitalized for his service-connected GERD.  
There is no objective evidence revealing that his service-
connected GERD caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  In this case, the 
Board finds that schedular criteria are adequate to rate the 
Veteran's service-connected GERD.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for GERD 
has not been met at any point since the effective date of the 
grant of service connection.  As such, there is no basis for 
staged rating pursuant to Fenderson, cited to above, and the 
claim for an initial higher initial rating for GERD must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.   See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for GERD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


